Citation Nr: 9926974	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-49 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected herniated disc and fusion, with stimulator 
implantation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

When the veteran retired from active military service in 
February 1995, he had over 20 years of military service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

Preliminary Matters

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Where a disability has already been service-connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claims for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Background

The veteran contends that his low back disorder is more 
severely disabling that the current rating indicates.  He 
reports constant pain and muscle spasms in his legs.  

The evidence of records includes a Physical Evaluation Board 
report from November 1994 and VA examination reports from 
July 1995 and May 1996.  These records reflect that the 
veteran initially injured his back in 1989 and that his 
complaints associated with this injury continued in following 
years.  In 1992, he underwent a L4-5 partial diskectomy and 
bilateral facet fusion.  Shortly after this procedure, he was 
diagnosed as having a retained disc or reherniation.  He was 
operated on again and a fragment of disk compressing the L5 
nerve root was found.  Soon thereafter he started having 
intense back pain radiating down both legs.  Collapse of the 
L4-5 vertebral level was reflected on film and computerized 
tomography (CT) scan and myelogram showed a large central 
disk with significant stenosis, more prominent on the right.  
In January 1993, the veteran underwent a wide bilateral 
decompression at the L4-5 level, total diskectomy and a 
posterior lumbar interbody fusion with posterior spinal 
segmental instrumentation from L4 to L5.  After several 
months, the veteran had an acute onset of mild to moderate 
back pain.  He also started having increasing pain and 
paresthesias in the legs.  Eventually, after increasing pain, 
he underwent permanent implantation of a dorsal column spinal 
stimulator.  The veteran reported that the pain was tolerable 
with the stimulator.  After examination, the Physical 
Evaluation Board reported a diagnosis of L4-L5 spinal 
stenosis secondary to central herniated nucleus pulposus.  

Upon VA examination in July 1995, the veteran reported 
tightness in the legs.  He also reported that he could not 
sit or stand for periods of over 20 minutes.  He said that 
his left foot went to sleep and when he tried to get up, he 
lost his balance.  He reported loss of sleep due to back 
pain.  Examination showed paravertebral lumbar spasticity 
palpated throughout the lumbar area.  The implanted 
stimulator was felt on the left side in the paralumbar 
region.  Range of motion was recorded as forward flexion, 
femoral sacral to 25 degrees; thoracodorsal to 25 degrees 
with the fingertips down to hip level; backwards extension of 
15 degrees, left and right lateral flexion of 15 degrees, 
rotation to the left of 20 degrees; and rotation to the right 
of 30 degrees.  At the end of the ranges, there was a catch 
of the breath.  

VA neurological examinations were conducted on May 3, 1996, 
and May 10, 1996.  The May 3, 1996, report reflects that the 
lumbar spine was fixed from the L2 level to the sacrum with 
very little movement in the attempted flexion forward or 
backwards or to the sides.  The sensation and the ability to 
distinguish sharp from light touch on the left foot dorsum 
and underside was reduced or absent from the ankle up.  
Muscle bulk, muscle tone, muscle strength and deep tendon 
reflexes were normal in the lower and upper extremities.  The 
May 10, 1996, report noted that the veteran did have signs 
and symptoms consistent with lumbar radiculopathy.  There was 
positive straight leg raise.  

This appeal ensued following an October 1996 rating decision 
that established service connection for a herniated disc and 
fusion with stimulator implantation.  A 40 percent rating was 
assigned based on the clinical findings summarized above.  
The veteran appealed asserting in a November 1996 statement 
that his pain was constant.  He reported muscle spasms in his 
legs and said that he was unable to sleep due to the intense 
pain.  He argued that a rating in excess of 40 percent was 
warranted.  The RO determined in April 1998, however, that 
the rating was appropriate.  Additional evidence considered 
at the time consisted of service records that were not 
previously of record.  In June 1998, the veteran reported 
that even with his narcotic pump, he still experienced 
constant pain.  He again reported the inability to sleep due 
to low back pain.  

The record reveals that in February 1999, the RO deferred a 
decision on this issue and scheduled the veteran for 
appropriate examinations but the veteran failed to report.  
He also failed to report for a personal hearing scheduled in 
July 1999.  

Analysis

The veteran's primary complaint is of constant pain.  It is 
established Court doctrine that, in assigning a disability 
evaluation, the VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  

The Board also notes that during the pendency of this appeal, 
the General Counsel of VA has issued a precedent opinion that 
must be considered on the facts of this case.  In VAOPGCPREC 
36-97 (December 12, 1997), the General Counsel held that 
Diagnostic Code 5293 contemplates limitation of motion.  The 
General Counsel also held that where a veteran has received 
less than the maximum rating under code 5293 based upon 
symptomatology which includes loss of range of motion, 
consideration must be given to the extent of disability under 
38 C.F.R. § 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another diagnostic code 
pertaining to limitation of motion.  The General Counsel 
further appears to hold that a claimant can not be rated 
under both Diagnostic Code 5293 and Code 5292 based upon 
limitation of motion, as that would constitute rating the 
identical manifestation of the disability under two different 
diagnoses which is clearly prohibited.  

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements. 
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled. A 
little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

In the present case, while the most recent supplemental 
statement of the case (SSOC) in April 1998 does include a 
recitation of 38 C.F.R. §§ 4.40 and 4.45, it is not clear 
whether these regulations were actually reviewed in relation 
to the clinical findings which were considered at the time of 
the original grant of service connection and assignment of 
the 40 percent rating upon rating decision in October 1996.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the veteran failed to report for the VA 
examination in February 1999.  As this appeal involves an 
original claim with regard to the back disability, the 
governing regulation provides that where a claimant fails to 
report without good cause for a scheduled examination, the 
claim will be reviewed based upon the evidence of record.  In 
this case, the Board finds that further development is 
required to assure application as appropriate of 38 C.F.R. §§ 
4.40, 4.45 by the RO.  As the case must be returned for due 
process considerations, this opportunity will also be taken 
to secure additional medical development of the record.  The 
claimant is advised, however, that the duty to assist is not 
a one-way street and he can not stand idle with his 
cooperation is required.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  Should he fail to appear for the examination 
requested below, he is duly warned that he will have to bear 
the adverse consequences of an inadequate record.  

In light of the above considerations, this case is REMANDED 
to the RO for the following development:  

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should request the veteran to 
identify any VA or private medical 
treatment he has received for his back 
disability, particularly evidence dated 
subsequent to May 1996.  The RO should 
then obtain copies of records of such 
treatment that are not already of record. 
The veteran's assistance may be required 
to obtain release of private records.

3.  Upon completion of the above, and 
association of any new evidence with the 
claims file, the RO should arrange for a VA 
examination by a board comprised of suitably 
qualified physicians to conduct orthopedic 
and neurological evaluations.  The physicians 
do not necessarily have to be a neurologist 
or an orthopedist, but must be qualified to 
conduct those types of examination.  All 
indicated testing should be conducted.  The 
claims folder and a copy of this remand must 
be made available to the physicians for 
review in conjunction with the examination.  
The examiners should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected back disability 
in light of the provisions of 38 C.F.R. §§ 
4.40, 4.45.  It is requested that the 
examiners provide explicit responses to the 
following questions:

(a)  Does the service-connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b)  Does the service connected disorder 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiners should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on whether 
pain is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service connected disability, the 
presence or absence of changes in condition 
of the skin indicative of disuse due to the 
service connected disability, or the presence 
or absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the service connected 
disability.

(d)  The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connection disability, and if 
such overlap exists, the degree to which the 
nonservice connected problem creates 
functional impairment that may be dissociated 
from the impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, the 
examiners should so indicate.

4.  Following the above, the RO should review 
the examination reports and assure that all 
requested information has been provided.  If 
not, the examinations should be returned as 
inadequate for rating purposes.  38 C.F.R. 
§ 4.2 (1995).  Thereafter, the case should be 
reviewed by the RO.  Consideration should be 
accorded to whether 38 C.F.R. §§ 4.40, 4.45 
apply, and if so, whether they provide a 
basis for any change in the award of 
compensation benefits.

If the benefit sought remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and given the opportunity to respond thereto 
with additional argument and/or evidence.   Thereafter, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












